Plaintiff in error, hereinafter called defendant, was convicted in the county court of Harmon county of illegal possession of intoxicating liquor, and his punishment fixed at a fine of $75 and imprisonment in the county jail for a term of 50 days.
Judgment was rendered December 12 and motion for new trial was overruled and judgment entered December 16, at which time defendant was given 60 days in which *Page 126 
to make and serve case-made; 10 days to suggest amendments, to be settled upon 5 days' notice. On February 6, defendant was given 40 additional days to make, serve, and file case-made. The case-made was not filed in this court until April 4, being 9 days beyond the time originally granted and the 40 days' extension. See section 3192, Okla. St. 1931. This court held in the case of Drake v. State, 7 Okla. Cr. 315, 123 P. 568:
"It is the duty of counsel appealing cases to this court from the trial courts to perfect the appeals in the manner provided by the statute, the provisions of which are plain and simple, and when not complied with this court does not acquire jurisdiction to review a cause on the merits."
For the reasons herein stated, this court is without jurisdiction and the appeal is dismissed.